Miscellaneous Action with SSP

The Examiner acknowledges Applicant's amendments submitted on 1/30/2022. The Examiner notes the Applicant has amended claims with subject matter regarding “ ... such that when the two subjects are detected as present inside the communication session with the two agents, the communication session prevents any active input transmissions from respective subjects from reaching the other subject, while permitting active input transmissions from the subject to reach the agents”

The subject matter referenced above may be readily interpreted as a conventional human process (e.g. two individuals being represented by their own personal brokers, agents, and/or representatives for various reasons comprising business, entertainment, etc.) The Examiner notes that automating a manual process is rendered obvious by MPEP 2144.04, Section III (Legal Precedent as Source of Supporting Rationale, Automating Manual Activity)

The Examiner has reviewed the Applicant's specification and file wrapper in its entirety and has not found any teaching or evidence with respect any challenges, unexpected results, unforeseen boundary conditions, and/or system race conditions when automating these known human activities, collaboration, or activity.

The Examiner would like to provide the Applicant the opportunity to file any evidence (CFR 1.105 Requirements for Information) with respect to the subject matter as there is no evidence in the file wrapper.

See 37 CFR 1.111. Since the above-mentioned amendment appears to be a bona-fide attempt to reply, applicant is given a TIME PERIOD of TWO MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. Extensions of this Time Period Under 37 CFR 1.136(a) are AVAILABLE.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TODD L. BARKER whose telephone number is (571) 270 0257. The Examiner can normally be reached on Monday through Friday, 7:30am to 5:00pm.


/TODD L BARKER/            Primary Examiner, Art Unit 2449